Prospectus Supplement March 31, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2005 In the section entitled Who manages the funds? the table entry with respect to Putnam VT Equity Income Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT EQUITY INCOME FUND Large-Cap Value and Core Fixed-Income Teams Portfolio Leader Joined Fund Employer Positions Over Past Five Years Bartlett Geer 2003 Putnam Management Senior Portfolio Manager 2000  Present Portfolio Members Joined Fund Employer Positions Over Past Five Years Kevin Cronin 2003 Putnam Management Head of Investments 1997  Present Previously, CIO, Fixed Income; Senior Portfolio Manager Austin Kairnes 2006 Putnam Management Portfolio Manager 2006  Present Independence Director of Quantitative Strategies Investments Previously, Quantitative Equity Analyst / Prior to March 2006 Portfolio Manager HV-5765 233268 3/06
